Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites,   
“…wherein the computer readable medium is configured to cause display of the dynamic prompter in response to the selection gesture selecting the digital ink of the hand-drawing diagram element, and 
a manual classification action;
cause selection of the manual classification action in response to receiving interaction with the dynamic prompter…”.
	There is no information regarding the manual classification action, whether it is received, whether it is provided, rendering the claim indefinite.
Further the claim appears to (i) display of the dynamic prompter in response …a manual classification action, and (ii) cause selection of the manual classification action in response to receiving interaction with the dynamic prompter.
This leads to a chicken-and-egg situation since the dynamic prompter appears to receive interaction that causes the dynamic prompter to be displayed, rendering the claim indefinite.

	Claim 8 recites “****”. 
“…wherein the dynamic prompter is displayed in response to selecting, via the selection gesture, the digital ink of the hand-drawing diagram element; and 
a manual classification action; 
selecting the manual classification action in response to receiving interaction with the dynamic prompter…”.
There is no information regarding the manual classification action, whether it is received, whether it is provided, rendering the claim indefinite.
Further the claim appears to (i) display of the dynamic prompter in response …a manual classification action, and (ii) cause selection of the manual classification action in response to receiving interaction with the dynamic prompter.
This leads to a chicken-and-egg situation since the dynamic prompter appears to receive interaction that causes the dynamic prompter to be displayed, rendering the claim indefinite.

	Claim 16 recites,
	“wherein the dynamic prompter is displayed in response to selecting, via the selection gesture, the digital ink of the hand-drawing diagram element; and 
		a manual classification action; 
	selecting the manual classification action in response to receiving interaction with the dynamic prompter…”.
There is no information regarding the manual classification action, whether it is received, whether it is provided, rendering the claim indefinite.
Further the claim appears to (i) display of the dynamic prompter in response …a manual classification action, and (ii) cause selection of the manual classification action in response to receiving interaction with the dynamic prompter.
This leads to a chicken-and-egg situation since the dynamic prompter appears to receive interaction that causes the dynamic prompter to be displayed, rendering the claim indefinite.

Claim(s) 2-7, 9-15 and 17-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 16 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-10, 13-17 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 20100171754 A1), in view of Wecker (US 20050135678 A1), and further in view of Dillner (US20040090439A1).
Regarding claim 1, Hatfield teaches a system for guiding hand-drawing of diagrams including text and non-text element types on a computing device, the computing device comprising a processor and at least one non- transitory computer readable medium for detecting and recognizing hand-drawing diagram element input under control of the processor, the at least one non-transitory computer readable medium configured to (Hatfield [4], [67], [68], system includes a computer with a processor executing instructions on a non-transitory medium; system takes user input in the form of hand drawing of shapes and text, recognizes the form of the input and provides suggested elements based on the recognition): 
accept input of, on an input area of an interactive display of the computing device: a hand-drawing diagram element, and a selection action (Hatfield Figs. 2A, 4, 6A and 6B [24, 25, 49-51] user may provide ink strokes (element(s) 106, 204) corresponding to text or non-text diagram elements, ink strokes are displayed); 
cause classification of the hand-drawing diagram element as a first type element (Hatfield Figs. 2A, 4, 6A and 6B [24, 25, 49-50]] ink strokes (element(s) 106, 204) are classified as text or non-text); 
cause recognition of the first type hand-drawing diagram element based on the classification; cause display of, on the interactive display: a digital ink of the hand-drawing diagram element, a dynamic prompter which dynamically depicts at least one recognized form of the hand-drawing diagram element (Hatfield [24], recognized beautified shape that is a geometrically correct representation of a shape drawn by hand is displayed to the user, Hatfield Figs. 2B and 5B, [31, 41, 47] beautified shape (element(s) 204) corresponding the user drawn ink (202) is displayed to the user, Figs 6A and 6B [49-51] show similar process for text elements), 
wherein the computer readable medium is configured to cause display of the dynamic prompter in response to the selection action selecting the digital ink of the hand-drawing diagram element (Hatfield Figs 3 and 4, [41] lines 4-7, [45], [46] lines 2-8, Figs 5A and 5B, [48], after displaying beatified shape (element(s) 204) corresponding to user drawn ink (element(s) 202), user interface control 302 is displayed next to beautified shape, when user selects element 302, user is provided with a menu to modified the beautified shape (elements 304A-304E in Fig.3, elements 304A, 304G, 304D and 304E in Fig. 5A, Hatfield [26], user is provided with user interface control to manipulate modify or apply formatting to the recognized beautified shape, Hatfield [40, 41] Figs. 3 and 5A, beautified shape can be modified (converting rectangle to square or rounded corner rectangle).

Hatfield does not specifically teach wherein the selection action is a selection gesture; a manual classification action; cause selection of the manual classification action in response to receiving interaction with the dynamic prompter; cause re-classification of the hand-drawing diagram element as being a second type element, in response to said selection; and cause re-recognition of the hand-drawing diagram element in response to said re- classification; wherein the dynamic prompter is configured to cause depiction of a recognized form of the re-recognized second type hand-drawing diagram element.  
However Wecker teaches wherein selection action is a selection gesture (Wecker [54] user may execute a selection action through a selection gesture).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Wecker of wherein the selection action is a selection gesture, into the invention suggested by Hatfield; since both inventions are directed towards displaying shapes based on hand drawn elements, and incorporating the teaching of Wecker into the invention suggested by Hatfield would provide the added advantage of allowing gestures to interact with the user interface, and the combination would perform with a reasonable expectation of success (Wecker [54, 69]).

Hattfield further teaches… modifying… hand-drawing diagram element in response to receiving interaction with the dynamic prompter;… cause re-recognition of the hand-drawing diagram element in response to said… modifying; wherein the dynamic prompter is configured to cause depiction of a recognized form of the re-recognized second type hand-drawing diagram element (Hatfield [26], user is provided with user interface control to manipulate modify or apply formatting to the recognized beautified shape, Hatfield [40, 41] Figs. 3 and 5A, beautified shape can be modified (converting rectangle to square or rounded corner rectangle, user can bring up menu again at any time).

Hatfield and Wecker does not specifically teach a manual classification action; cause selection of the manual classification action in response to receiving interaction; cause re-classification of the hand-drawing diagram element as being a second type element, in response to said selection; and cause re-recognition of the hand-drawing diagram element in response to said re- classification; wherein the dynamic prompter is configured to cause depiction of a recognized form of the re-recognized second type hand-drawing diagram element.  
However Dillner teaches a manual classification action; cause selection of the manual classification action in response to receiving interaction; cause re-classification of the hand-drawing diagram element as being a second type element, in response to said selection; and cause re-recognition of the hand-drawing diagram element in response to said re- classification (Dillner [18, 67, 224-226], text and non-text elements are classified and then recognized form is identified, Dillner [74] rules can be repeatedly used to classify and recognize drawings, Dillner [106] user may be asked to confirm recognized form or conflicts, user can  resolve conflict, and rules are applied again to reclassify and re-recognize element(s)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dillner of a manual classification action; cause selection of the manual classification action in response to receiving interaction with the dynamic prompter; cause re-classification of the hand-drawing diagram element as being a second type element, in response to said selection; and cause re-recognition of the hand-drawing diagram element in response to said re- classification; wherein the dynamic prompter is configured to cause depiction of a recognized form of the re-recognized second type hand-drawing diagram element, into the invention suggested by Hatfield and Wecker, so that the modification of the hand-drawing diagram element in response to receiving interaction with the dynamic prompter taught by Hatfield and Wecker results in cause selection of the manual classification action in response to receiving interaction with the dynamic prompter; cause re-classification of the hand-drawing diagram element as being a second type element, in response to said selection; and cause re-recognition of the hand-drawing diagram element in response to said re- classification; wherein the dynamic prompter is configured to cause depiction of a recognized form of the re-recognized second type hand-drawing diagram element as taught by Dillner; since both inventions are directed towards recognition of hand-drawing elements as text and non-text elements, and incorporating the teaching of Dillner into the invention suggested by Hatfield and Wecker would provide the added advantage of allowing a user to correct misclassified elements, and the combination would perform with a reasonable expectation of success (Dillner [18, 67, 224-226, 74, 106]).

Regarding claim 2, Hatfield, Wecker and Dillner teach the invention as claimed in claim 1 above. Hatfield further teaches wherein the dynamic prompter dynamically depicts the at least one recognized form of the hand-drawing diagram element as handwriting is input (Hattfield [32-34, 41] recognized shape and dynamic prompter may be displayed while user input is being provided).


Regarding claim 5, Hatfield, Wecker and Dillner teach the invention as claimed in claim 1 above. Hatfield does not specifically teach wherein the first type element is text and the dynamic prompter depicts the at least one recognized form of the hand-drawing text diagram element in typeset ink (Hatfield [66], the recognized text is displayed as typeset text).

Regarding claim 6, Hatfield, Wecker and Dillner teach the invention as claimed in claim 1 above. Claim 1 further teaches wherein the dynamic prompter causes depiction of a recognized form of the re-recognized … second type hand-drawing diagram element… (Hatfield [26], user is provided with user interface control to manipulate modify or apply formatting to the recognized beautified shape, Hatfield [40, 41] Figs. 3 and 5A, beautified shape can be modified (converting rectangle to square or rounded corner rectangle, user can bring up menu again at any time).
Hatfield does not specifically teach wherein the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element; and the dynamic prompter causes depiction of a recognized form of the re-recognized text element. 
However Dillner teaches wherein the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element (Dillner [18, 67, 224-226], text and non-text elements are classified and then recognized form is identified, Dillner [74] rules can be repeatedly used to classify and recognize drawings, Dillner [106] user may be asked to confirm recognized form or conflicts, user can  resolve conflict, and rules are applied again to reclassify and re-recognize element(s)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dillner of wherein the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element, into the invention suggested by Hatfield, Wecker and Dillner, so that the dynamic prompter that causes depiction of a recognized form of the re-recognized … second type hand-drawing diagram element as taught by Hatfield, Wecker and Dillner is based on the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element as taught by Dillner, resulting in the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element; and the dynamic prompter causes depiction of a recognized form of the re-recognized text element; since both inventions are directed towards recognition of hand-drawing elements as text and non-text elements, and incorporating the teaching of Dillner into the invention suggested by Hatfield, Wecker and Dillner would provide the added advantage of allowing a user to correct misclassified elements text to non-text and vice cersa, and the combination would perform with a reasonable expectation of success (Dillner [18, 67, 224-226, 74, 106]).

Regarding claim 7, Hatfield, Wecker and Dillner teach the invention as claimed in claim 1 above. Claim 1 further teaches wherein the dynamic prompter causes depiction of a recognized form of the re-recognized … second type hand-drawing diagram element… (Hatfield [26], user is provided with user interface control to manipulate modify or apply formatting to the recognized beautified shape, Hatfield [40, 41] Figs. 3 and 5A, beautified shape can be modified (converting rectangle to square or rounded corner rectangle, user can bring up menu again at any time).
Hatfield does not specifically teach wherein the hand-drawing diagram element is classified as text; the selection of the manual classification action causes re-classification of the text element as non-text; the re-classification causes re-recognition of the re-classified non-text element; and the dynamic prompter causes depiction of a recognized form of the re-recognized non- text element. 
However Dillner teaches wherein the hand-drawing diagram element is classified as text; the selection of the manual classification action causes re-classification of the text element as non-text; the re-classification causes re-recognition of the re-classified non-text element (Dillner [18, 67, 224-226], text and non-text elements are classified and then recognized form is identified, Dillner [74] rules can be repeatedly used to classify and recognize drawings, Dillner [106] user may be asked to confirm recognized form or conflicts, user can  resolve conflict, and rules are applied again to reclassify and re-recognize element(s)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dillner of wherein the hand-drawing diagram element is classified as text; the selection of the manual classification action causes re-classification of the text element as non-text; the re-classification causes re-recognition of the re-classified non-text element, into the invention suggested by Hatfield, Wecker and Dillner, so that the dynamic prompter that causes depiction of a recognized form of the re-recognized … second type hand-drawing diagram element as taught by Hatfield, Wecker and Dillner is based on the hand-drawing diagram element is classified as non-text; the selection of the manual classification action causes re-classification of the non-text element as text; the re-classification causes re-recognition of the re-classified text element as taught by Dillner, resulting in the hand-drawing diagram element is classified as text; the selection of the manual classification action causes re-classification of the text element as non-text; the re-classification causes re-recognition of the re-classified non-text element; and the dynamic prompter causes depiction of a recognized form of the re-recognized non- text element; since both inventions are directed towards recognition of hand-drawing elements as text and non-text elements, and incorporating the teaching of Dillner into the invention suggested by Hatfield, Wecker and Dillner would provide the added advantage of allowing a user to correct misclassified elements text to non-text and vice cersa, and the combination would perform with a reasonable expectation of success (Dillner [18, 67, 224-226, 74, 106]).

Claim 8, is directed towards a method performing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. 

Claim(s) 9, 13-15 is/are dependent on claim 8, above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the system of claim(s) 2, 5-7 respectively, and is/are rejected under the same rationale. 

Regarding claim 10, Hatfield, Wecker and Dillner teach the invention as claimed in claim 8 above. Hatfield does not specifically teach displaying a recognized form of the hand- drawing diagram element overlaid on the digital ink of the diagram element wherein the first type element is non-text.
However Wecker teaches displaying a recognized form of the hand- drawing diagram element overlaid on the digital ink of the diagram element wherein the first type element is non-text (Wecker [69], user-drawn objects and corresponding machine generated objects may be for text or for shapes in charts, diagrams or flowcharts, the machine generated object may overlap the user-drawn object).

Claim 16 is directed towards a medium storing instruction similar in scope to the instructions performed by the method of claim 8, and is rejected under the same rationale. Hatfield further teaches
Claim(s) 17, 20, is/are dependent on claim 16, above, is/are directed towards a medium storing instruction similar in scope to the instructions performed by the method of claim(s) 9, 13-15 respectively, and is/are rejected under the same rationale.

Claims 3, 4, 11, 12, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 20100171754 A1), in view of Wecker (US 20050135678 A1), and further in view of Dillner (US20040090439A1), and further in view of Tsuitsui (US 20140104201 A1).
Tsuitsui was cited in the IDS dated 4/1/2022.

Regarding claim 3, Hatfield, Wecker and Dillner teach the invention as claimed in claim 1 above. Hatfield further teaches wherein the first type element is non-text and the dynamic prompter depicts the at least one recognized form of the hand-drawing non-text diagram element (Hatfield Figs 3 and 4, [41] lines 4-7, [45], [46] lines 2-8, Figs 5A and 5B, [48], after displaying beatified shape (element(s) 204) corresponding to user drawn ink (element(s) 202), user interface control 302 is displayed next to beautified shape, when user selects element 302, user is provided with a menu to modified the beautified shape (elements 304A-304E in Fig.3, elements 304A, 304G, 304D and 304E in Fig. 5A).
Hatfield does not specifically teach wherein the dynamic prompter depicts the at least one recognized form of the hand-drawing non-text diagram element in icon form
However Tsuitsui teaches wherein the first type element is non-text and the dynamic prompter depicts the at least one recognized form of the hand-drawing non-text diagram element in icon form (Tsuitsui Fig. 13, [105], menu displays icons for various options for shapes based on the recognized form(s) of the hand drawn non-text element, the icons may be selected for insertion into the canvas).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Tsuitsui of wherein the first type element is non-text and the dynamic prompter depicts the at least one recognized form of the hand-drawing non-text diagram element in icon form, into the invention suggested by Hatfield, Wecker and Dillner; since both inventions are directed towards displaying shapes based on hand drawn elements, and incorporating the teaching of Tsuitsui into the invention suggested by Hatfield, Wecker and Dillner would provide the added advantage of allowing the user to actually see the depiction of the recognized form(s) corresponding to the hand drawn element, thereby allowing the user to visualize what the shape that may be inserted would look like and using the visualization to insert a shape into the canvas, and the combination would perform with a reasonable expectation of success (Tsuitsui Fig. 13, [105]).

Regarding claim 4, Hatfield, Wecker and Dillner teach the invention as claimed in claim 3 above. Hatfield further teaches wherein the hand-drawing diagram element is a shape element of the diagram (Hatfield Figs 3 and 4, [41] lines 4-7, [45], [46] lines 2-8, Figs 5A and 5B, [48], after displaying beatified shape (element(s) 204) corresponding to user drawn ink (element(s) 202), user interface control 302 is displayed next to beautified shape, when user selects element 302, user is provided with a menu to modified the beautified shape (elements 304A-304E in Fig.3, elements 304A, 304G, 304D and 304E in Fig. 5A).
Hatfield does not specifically teach … the icon depicting the shape.
However Tsuitsui teaches wherein the hand-drawing diagram element is a shape element of the diagram, the icon depicting the shape (Tsuitsui Fig. 13, [105], menu displays icons for various options for shapes based on the recognized form(s) of the hand drawn non-text element, the icons may be selected for insertion into the canvas).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Tsuitsui of wherein the hand-drawing diagram element is a shape element of the diagram, the icon depicting the shape, into the invention suggested by Hatfield, Wecker and Dillner; since both inventions are directed towards displaying shapes based on hand drawn elements, and incorporating the teaching of Tsuitsui into the invention suggested by Hatfield, Wecker and Dillner would provide the added advantage of allowing the user to actually see the depiction of the recognized form(s) corresponding to the hand drawn element, thereby allowing the user to visualize what the shape that may be inserted would look like and using the visualization to insert a shape into the canvas, and the combination would perform with a reasonable expectation of success (Tsuitsui Fig. 13, [105]).

Claim(s) 11, 12, is/are dependent on claim 8, above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the system of claim(s) 3, 4, respectively, and is/are rejected under the same rationale. 

Claim(s) 18, 19, is/are dependent on claim 16, above, is/are directed towards a medium storing instruction similar in scope to the instructions performed by the method of claim(s) 11, 12, respectively, and is/are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szummer (US 20060098871 A1) teaches classifying digital ink drawings as different types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178